UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7267



BARRY F. ROBINSON,

                                              Plaintiff - Appellant,

          versus


GEORGE E. CURRIE; MICHAEL A. MUNNS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-373-CT)


Submitted:   November 18, 2004         Decided:     December 23, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barry F. Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Barry F. Robinson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) action.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm because Robinson failed to state a claim upon which relief

may be granted. See Robinson v. Currie, No. CA-04-373-CT (E.D.N.C.

July 13, 2004).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -